Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, it is unclear which binder is referred to a binder having a refraction index of 1.50 to 1.60, an anti-glared binder or a low-refractive index binder.   Appropriate correction is required. 
As to claim 11, it is confusing whether the low refraction layer is the same or different than the low refractive index layer.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0254021 to Furui et al. (hereinafter “Furui”). 
Furui discloses an anti-glare sheet for an image display device comprising: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer (paragraphs 126 and 226).  
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder 
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm (paragraph 238).  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  
Furui further discloses: 

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 

The anti-glare sheet has a total haze value of 2.0% (1.8+0.2) (example 9, table 1).  This is within the claimed range. 
Furui teaches that the low refractive index layer is comprised of a UV curing resin and hollow silica particles dispersed therein, having a thickness of 80 to 120 nm (paragraph 226).
Furui does not explicitly disclose the anti-glare sheet having a deviation of the 60-degree gloss value of 3 to 10%, and a reflectance of 0.5 to 2.5%.  However, it appears that the anti-glare sheet meets all structural limitations and chemistry required by the claims. 
The Furui anti-glare sheet for an image display device comprises: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer (paragraphs 126 and 226).  
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes at least one type of spherical organic particles (paragraph 157).  In other words, the anti-glare layer can include two types of spherical organic particles. The binder comprises a mixture of pentaerythritol tetraacrylate (PETTA) and isocyanuric acid PO-modified triacrylate (paragraph 237).  
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm (paragraph 238).  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  
Furui further discloses: 

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 
The absolute value of the refractive index difference between the organic and inorganic fine particles and the anti-glare binder is 0.015 to 0.15 within the claimed range (paragraph 166).  

Furui teaches that the low refractive index layer is comprised of a UV curing resin and hollow silica particles dispersed therein, having a thickness of 80 to 120 nm (paragraph 226). The UV curing resin reads on the claimed polymer of a photopolymerizable compound.  
Therefore, the examiner takes the position that the deviation of the 60-degree gloss value of 3 to 10% and the reflectance of from 0.5 to 2.5 % would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 2, the transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
As to claims 3 and 4, the anti-glare binder comprises a mixture of PETTA and isocyanuric acid PO-modified triacrylate (paragraph 237).  The binder is polymerized and crosslinked in the presence of a photoinitiator (paragraph 239).  The PETTA is an acrylate having 4 functionalities. The isocyanuric acid PO-modified triacrylate is an acrylate having at least 9 functionalities because isocyanuric acid itself has 6 functionalities.  Hence, the binder of an acrylate urethane would have at least 13 functionalities.  

As to claim 5, the organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  
As to claims 7 and 8, the inorganic fine particles are spherical particles of silica, alumina, zirconia or titania (paragraphs 175 and 176).  The inorganic fine particles have a particle size of 12 nm (paragraph 238).  A refractive index of 1.4 to 1.75 would be present as like material has like property.  
As to claim 9, the mean particle size D of the organic and inorganic particles is from 0.5 to 10 microns overlapping the claimed range.  
Furui does not explicitly disclose the D25 of from 1.5 to 2.1 microns and D75 of from 1.9 to 2.5 microns.  It appears that the ratio (D75-D25)/D is within the claimed range.  The examiner takes the position that the D25 and D75 taken individually would overlap the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the D25 and D75 will not support the patentability of subject matter encompassed by the prior art 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the D25 and D75 in the ranges instantly claimed motivated by the desire to optimize anti-glare properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 10, the anti-glare layer has a thickness of 7.1 microns (paragraph 243). 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of US 2006/0092495 to Muramatsu (hereinafter “Muramatsu”).
Furui discloses an anti-glare sheet for an image display device comprising: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer (paragraphs 126 and 226).  
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes at least one type of spherical organic particles (paragraph 157).  In other words, the anti-glare layer can include two types of spherical organic particles. The binder comprises a mixture of PETTA and 
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm (paragraph 238).  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  
Furui further discloses: 

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 
The absolute value of the refractive index difference between the organic and inorganic fine particles and the anti-glare binder is 0.015 to 0.15 within the claimed range (paragraph 166).  

Furui teaches that the low refractive index layer is comprised of a UV curing resin and hollow silica particles dispersed therein, having a thickness of 80 to 120 nm (paragraph 226).
Furui does not explicitly disclose the low refractive index layer comprising a binder resin containing a polymer of a photopolymerizable compound. There is no teaching or suggestion that the anti-glare sheet has a deviation of the 60-degree gloss value of 3 to 10%, and a reflectance of 0.5 to 2.5%.  
Muramatsu, however, discloses an anti-glare anti-reflection film comprising a transparent support, an anti-glare layer on the support and a low refractive index layer on the anti-glare layer (abstract and example 1).  
The anti-glare layer comprises a binder resin, an organic fine particles, and inorganic fine particles dispersed in the binder resin (paragraphs 62-66, 119 and 128).  
The low refractive index layer is obtained from a composition comprising a binder resin containing a fluorine-containing compound having a crosslinking or polymerizable functional group, and hollow silica particles (paragraphs 133, 134 and 170).  Maramatsu further mentions that the low refractive index layer has a refractive index of 1.35 to 1.48, and a thickness of 30 to 200 nm (paragraphs 227 and 234). The anti-glare anti-reflection film has a reflectance of 2.4 % (table 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low refractive index layer disclosed in Muramatsu for the low refractive index of Furui motivated by the desire to impart antireflection performance while providing excellent stainproof properties.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the anti-glare sheet disclosed in Furui having a reflectance in the range disclosed in Muramatsu motivated by the desire to impart excellent antireflection performance.  
It appears that the anti-glare sheet of Furui in view of Muramatsu meets all structural limitations and chemistry required by the claims. 
The resulting Furui anti-glare sheet for an image display device comprises: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer. 
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns.  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes at least one type of spherical organic particles (paragraph 157).  In other words, the anti-glare layer can include two types of spherical organic particles. The binder comprises a mixture of PETTA and isocyanuric acid PO-modified triacrylate (paragraph 237).  The binder is polymerized and crosslinked in the presence of a photoinitiator (paragraph 239).  The PETTA is an acrylate having 4 functionalities. The isocyanuric acid PO-modified triacrylate is an acrylate having at least 9 functionalities because isocyanuric acid itself has 6 
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57.  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm.  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 
The absolute value of the refractive index difference between the organic and inorganic fine particles and the anti-glare binder is 0.015 to 0.15 within the claimed range 
The anti-glare sheet has a total haze value of 2.0% (1.8+0.2) (example 9, table 1).  This is within the claimed range. 
The resulting low refractive index layer is obtained from a composition comprising a binder resin containing a fluorine-containing compound having a crosslinking or polymerizable functional group, and hollow silica. The resulting low refractive index layer has a refractive index of 1.35 to 1.48, and a thickness of 30 to 200 nm. 
The resulting anti-glare anti-reflection film has a reflectance of 2.4 %.  
Therefore, the examiner takes the position that the deviation of the 60-degree gloss value of 3 to 10% would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 2, Furui discloses that the transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
As to claims 3 and 4, Furui discloses that The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes at least one type of spherical organic particles (paragraph 157).  In other words, the anti-glare layer can include two types of spherical organic particles. The binder comprises a mixture of PETTA and isocyanuric acid PO-modified triacrylate (paragraph 237).  The binder is polymerized and crosslinked in the presence of a photoinitiator (paragraph 239).  The PETTA is an acrylate having 4 functionalities. The isocyanuric acid PO-modified triacrylate is an acrylate having at least 9 functionalities because isocyanuric acid itself has 6 functionalities.  Hence, the binder of an acrylate urethane would have at least 13 functionalities.  
The anti-glare binder would inherently have a refractive index of 1.50 to 1.60 as like material has like property.

As to claims 7 and 8, the inorganic fine particles are spherical particles of silica, alumina, zirconia or titania (paragraphs 175 and 176).  The inorganic fine particles have a particle size of 12 nm (paragraph 238).  A refractive index of 1.4 to 1.75 would be present as like material has like property.  
As to claim 9, Furui discloses that the mean particle size D of the organic and inorganic particles is from 0.5 to 10 microns overlapping the claimed range.  
Furui does not explicitly disclose the D25 of from 1.5 to 2.1 microns and D75 of from 1.9 to 2.5 microns.  It appears that the ratio (D75-D25)/D is within the claimed range.  The examiner takes the position that the D25 and D75 taken individually would overlap the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the D25 and D75 will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the D25 and D75 are critical or provide unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 10, Furui discloses that the anti-glare layer has a thickness of 7.1 microns (paragraph 243). 

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hai Vo/
Primary Examiner
Art Unit 1788